[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11391           OCTOBER 25, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                               D.C. Docket No. 9:10-cr-80172-KLR-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

BERNARDO GONZALEZ-VISOSO,
a.k.a. Jose Rios,
a.k.a. Bernardo Gonzalezbisoso,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 25, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       Bernardo Gonzalez-Visoso appeals his 24-month sentence for illegal reentry

after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). He argues that his

24-month within-guidelines sentence is procedurally and substantively

unreasonable.1 He asserts that it is procedurally unreasonable because the district

court improperly treated the guidelines as presumptively reasonable and did not

giving meaningful consideration to his mitigating arguments or the other 18

U.S.C. § 3553(a) factors, which was shown by the court’s failure to express its

reasons for the sentence it imposed. The sentence is substantively unreasonable

because the district court placed unjustified reliance upon one factor, the guideline

range, instead of giving adequate weight to the length of time since his

aggravating felony drug trafficking convictions, the small amount of drugs

involved in those convictions, and his law-abiding conduct since those offenses.

       “[A] sentence may be reviewed for procedural or substantive

unreasonableness.” United States v. Ellisor, 522 F.3d 1255, 1273 (11th Cir. 2008).

We review both the procedural and substantive reasonableness of a sentence for an

abuse of discretion. Id. at 1273 n.25.

       1
          Gonzalez-Visoso also raises the argument that the district court violated his rights under
the Fifth and Sixth Amendments by imposing a guidelines enhancement based upon his prior
drug trafficking convictions that were not charged in the indictment nor proved to a jury beyond
a reasonable doubt. However, we have previously rejected this argument in other cases, and,
therefore, it is foreclosed by our binding precedent. See United States v. Orduno-Mireles, 405
F.3d 960, 962 (11th Cir. 2005).

                                                 2
      In reviewing whether a sentence is reasonable, we must ensure, first, that

the district court did not commit a significant procedural error, “such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence.”

Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445

(2007). “[T]he sentencing judge should set forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” United States v. Agbai, 497

F.3d 1226, 1230 (11th Cir. 2007) (citation and quotation omitted). However, the

district court need not discuss or explicitly state on the record each § 3553(a)

factor. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). “Rather, an

acknowledgment by the district judge that he or she has considered the § 3553(a)

factors will suffice.” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).

      We must then determine whether the sentence is substantively reasonable in

light of the § 3553(a) factors. Gall, 552 U.S. at 51, 128 S.Ct. at 597. The

sentencing court shall impose a sentence “sufficient, but not greater than

necessary” to comply with the purposes of sentencing set forth in § 3553(a)(2). 18

U.S.C. § 3553(a)(2). The court must also consider the nature and circumstances of

                                          3
the offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)-(7).

      “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory

factors in § 3553(a) support the sentence in question.” United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). We vacate a sentence only if “left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc), cert. denied, 131 S.Ct. 1813

(2011) (quotation omitted). The reasonableness of a sentence may be indicated

when the sentence imposed is well below the statutory maximum sentence. See

Gonzalez, 550 F.3d at 1324. Furthermore, “when the district court imposes a




                                          4
sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one.” Talley, 431 F.3d at 788.

      Gonzalez-Visoso’s sentence is both procedurally and substantively

reasonable. It is procedurally reasonable because the district court adequately

expressed the factors it took into account by stating that it considered the

statements of both parties, the presentence investigation report, and the § 3553(a)

factors. The sentence is substantively reasonable because it is well below the

statutory maximum, within the advisory guidelines range, and not greater than

necessary to reflect Gonzalez-Visoso’s criminal history. Since the sentence is

procedurally and substantively reasonable, the district court did not err in

sentencing Gonzalez-Visoso to 24 months’ imprisonment. Accordingly, we affirm.

      AFFIRMED.




                                          5